Order entered June 3, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00709-CR

                              WILLIAM AUTREY, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-16130-Q

                                          ORDER
       Appellant’s June 1, 2015 pro se motion for new trial based on “newly discovered

evidence” and motion for judgment of acquittal is DENIED. See Rudd v. State, 616 S.W.2d 623,

625 (Tex. Crim. App. [Panel Op.] 1981).


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE